Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 16, 2015

The Court of Appeals hereby passes the following order:

A15A0140. GARY L. KING v. HERITAGE HEALTHCARE OF MOULTRIE,
    LLC.

      Gary L. King filed a notice of appeal from the superior court’s April 27, 2012
order denying his motion to vacate a final arbitration award. On November 19, 2012,
the trial court dismissed King’s appeal because he had failed to pay the appeal-filing
fee. King then filed an application for discretionary review. On January 7, 2013, this
Court granted King’s application for discretionary appeal on the ground that “a trial
court’s order dismissing a properly filed direct appeal is itself subject to a direct
appeal.” American Medical Security Group v. Parker, 284 Ga. 102, 103 (2) (663
SE2d 697) (2008). See Case No. A13D0165. Our order directed King to file “a notice
of appeal from the order at issue” within 10 days of the date of the order. See OCGA
§ 5-6-34 (b). However, it does not appear from the record in this case that King ever
filed a notice of appeal from the November 19, 2012 order dismissing his appeal. The
only notices of appeal in the record are King’s notice of appeal from the April 27,
2012 order denying his motion to vacate the final arbitration award and notice of
appeal from the September 10, 2012 order denying his motion to proceed in forma
pauperis. We lack jurisdiction.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556 (373 SE2d 824) (1988).
Because King did not file a notice of appeal from the November 19, 2012 order
dismissing his appeal within 10 days as required by the order granting his application,
he forfeited his right to pursue the appeal. Accordingly, King’s appeal is DISMISSED
for lack of jurisdiction. See OCGA § 5-6-48 (b) (1); Barnes v. Justis, 223 Ga. App.
671, 671-672 (478 SE2d 402) (1996).



                                      Court of Appeals of the State of Georgia
                                                                           06/16/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.